DETAILED ACTION
This Office action is in response to the amendment filed 16 February 2021. Claims 1, 3-13, and 15-18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 1 and Claim 13, the claim is indefinite in the case of one uplink measurement reference signal being sent because the claim requires the sending of two reference signals.
For Claim 1 and Claim 13, “a first uplink measurement reference signal” appears to have antecedent basis in the one or more uplink measurement reference signals and this relationship should be made clear.

For Claim 3 and Claim 15, the claim is indefinite in the case of one uplink measurement reference signal being sent because the claim requires the sending of four reference signals (two in claim 3 and two in claim 1; two in claim 15 and two in claim 13).
For Claim 8, it is not clear which claim feature is “based on a first beamformed uplink measurement reference signal by using downlink interference information”. 
For Claim 9 (line 3), “a first uplink measurement reference signal” appears to have antecedent basis in the claim.
For Claim 9 (lines 7 and 9), “the first uplink measurement reference signal” has multiple possible antecedents.
	Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7, 8, 13, and 18, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2018/0097595).
For Claims 1 and 13, Huang teaches a method in a user equipment comprising a processor and transceiver (see paragraph 9), the method comprising: 
obtaining downlink interference information of a downlink channel of a network-side device (see paragraphs 25, 39: precoded and unprecoded SRS based on downlink measurement); and 
sending one or more uplink measurement reference signals to the network-side device (see paragraphs 26, 45), further including:

beamforming the first uplink measurement reference signal by using the downlink interference information (see paragraphs 38, 82, 83: precoding (beamforming) uses downlink interference information); and 
sending, to the network-side device, the first uplink measurement reference signal beamformed by using the downlink interference information (see paragraphs 38, 86-89: UE sends precoded and unprecoded SRS as required),
wherein the uplink measurement reference signal carries the downlink interference information (see paragraphs 26, 45, 46: transmission to base station, precoded SRS conveys downlink channel information to BS).
For Claims 7 and 18, Huang teaches the method, wherein the user equipment sends, by using a same time domain resource or adjacent time domain resources, the first uplink measurement reference signal and the first uplink measurement reference signal beamformed by using the downlink interference information (see paragraph 40: TDM, FDM); or 
the user equipment sends, by using a same frequency domain resource or adjacent frequency domain resources, the first uplink measurement reference signal and the first uplink measurement reference signal beamformed by using the downlink interference information (see paragraph 40: TDM, FDM); or 
the user equipment sends, by using a same cyclic shift or different cyclic shifts, the first uplink measurement reference signal and the first uplink measurement reference signal beamformed by using the downlink interference information.
For Claim 8, Huang teaches a method in a network-side-device for transmitting an uplink measurement reference signal, comprising: 

performing downlink interference estimation on the uplink measurement reference signal, to obtain the downlink interference information (see paragraphs 43-46).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 4, 11, 15, and 16, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0097595) as applied to claims 1, 8, and 13 above, and further in view of Iyer et al. (US 2017/0366311).
For Claims 3 and 15, Huang as applied above teaches method, wherein sending the one or more uplink measurement reference signals to the network-side device comprises: 
sending, to the network-side device, a second uplink measurement reference signal (see paragraphs 38, 44, 84: precoding); 
beamforming, by using the downlink interference information, the second uplink measurement reference signal (see paragraphs 38, 83); and 
sending the secondarily beamformed second uplink measurement reference signal to the network-side device (see paragraphs 38, 86-89).

Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to beamform the SRS as in Iyer when beamforming uplink measurement reference signals as in Huang. One of ordinary skill would have bene able to do so with the reasonably predictable result of adapting to network conditions.
For Claims 4 and 16, Huang as applied above is not explicit as to, but Iyer teaches the method, further comprising: 
receiving, codebook information sent by the network-side device, and obtaining the beamforming matrix V based on the codebook information (see paragraphs 255, 256).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to beamform the SRS as in Iyer when beamforming uplink measurement reference signals as in Huang. One of ordinary skill would have bene able to do so with the reasonably predictable result of adapting to network conditions.
For Claim 11, Huang teaches the method, wherein the uplink measurement reference signal comprises a second uplink measurement reference signal and a second uplink measurement reference signal obtained by beamforming, by using the downlink interference information, the second uplink measurement reference signal (see paragraphs 38, 44, 83, 86-89). 
Huang as applied above is not explicit as to, but Iyer teaches beamforming the uplink measurement reference signals by using a beamforming matrix V (see paragraphs 255, 256: gNB specifies as matrix for precoding the SRS).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to beamform the SRS as in Iyer when beamforming uplink measurement reference signals as in 
While paragraphs 45-46 of Huang do suggest performing calculations on the two beamformed signals to determine a differential matrix therebetween, the references as applied above are not explicit as to the performing downlink interference estimation on the uplink measurement reference signal, to obtain the downlink interference information comprising: performing channel estimation on the second uplink measurement reference signal beamformed by using the beamforming matrix V, to obtain a product H*V of an uplink channel matrix H and the beamforming matrix V; performing channel estimation on the beamformed second uplink measurement reference signal, to obtain a product of the uplink channel matrix H, the beamforming matrix V, and the downlink interference information; and obtaining the downlink interference information based on H*V and a product of H*V and the downlink interference information.
However, algebraic methods for determining an unknown interference information when H*V and a product of H*V with the unknown interference information are well known in the art. One of ordinary skill in the art at the time the application was filed would have been able to use routine mathematical methods to process signals received to determine a single unknown from two different signals with common known properties as suggested in the cited portions of Huang.

Claims 5 and 17, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0097595) and Iyer et al. (US 2017/0366311) as applied to claims 1, 3, 4, 13, 15, and 16 above, and further in view of Parkvall et al. (US 2014/0201300).
For Claims 5 and 17, the references as applied above are not explicit as to, but Parkvall teaches the method, further comprising: 

Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for the network side to request downlink interference information as in Parkvall when implementing the method of Huang and Iyer. The motivation would be to provide for the communication of interference information without an increase in overhead.

Claims 6 and 10, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0097595) as applied to claims 1, 2, and 8 above, and further in view of Parkvall et al. (US 2014/0201300).
For Claim 6, Huang as applied above is not explicit as to, but Parkvall teaches the method, further comprising one of: 
receiving an instruction message sent by the network-side device, wherein the instruction message is used to instruct the user equipment to send the first uplink measurement reference signal and the first uplink measurement reference signal beamformed by using the downlink interference information; or 
receiving an instruction message sent by the network-side device, wherein the instruction message is used to instruct the user equipment to send the second uplink measurement reference signal beamformed by using the beamforming matrix V and the secondarily beamformed second uplink measurement reference signal (see paragraphs 69, 70, 88, 143-144, 92, 151: BS requests SRSs with different precoders, precoders are selected by UE based on DL measurements).

For Claim 10, Huang as applied above is not explicit as to, but Parkvall teaches the method, further comprising: 
sending an instruction message to the user equipment, wherein the instruction message is used to instruct the user equipment to send the downlink interference information to the network-side device (see paragraphs 69, 70, 88, 143-144, 92, 151: BS requests SRSs with different precoders, precoders are selected by UE based on DL measurements).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for the network side to request downlink interference information as in Parkvall when implementing the method of Huang. The motivation would be to provide for the communication of interference information without an increase in overhead.

Claim 9, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0097595) as applied to claim 8 above, and further in view of what is well known in the art.
For Claim 9, Huang further teaches the method, wherein the uplink measurement reference signal received by the network-side device comprises the first uplink measurement reference signal and a first uplink measurement reference signal beamformed by using the downlink interference information (see paragraphs 26, 45, 38), and 
While paragraphs 45-46 of Huang do suggest performing calculations on the two beamformed signals to determine a differential matrix therebetween, Huang as applied above Is not explicit as to 
However, algebraic methods for determining an unknown I when H and H*I are well known in the art. One of ordinary skill in the art at the time the application was filed would have been able to use routine mathematical methods to process signals received to determine a single unknown from two different signals with common known properties as suggested in the cited portions of Huang.

Claim 12, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0097595) and Parkvall et al. (US 2014/0201300) as applied to claims 8 and 10 above, and further in view of Osawa et al. (US 2020/0067581).
For Claim 12, the references as applied above are not explicit as to, but Osawa teaches the method, wherein the instruction message sent by the network-side device is uplink measurement reference signal scheduling signaling (see paragraph 125).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for scheduling as in Osawa when implementing the method of Huang. One of ordinary skill would have been able to do so with the reasonably predictable result of enabling the network side device to manage uplink resources in a known manner.

Response to Arguments
The amendment filed 16 February 2021 has been entered.
Previous objections are withdrawn in light of the amendments to the claims.
Previous rejections under 35 USC 112 are withdrawn in light of the amendments to the claims. However, the amendments have resulted in new rejections under 35 USC 112.
Applicant’s arguments with respect to rejections over prior art have been fully considered, but are not persuasive. The claims remain rejected under 35 USC 102 and 35 USC 103.
With respect to teachings of Huang, please note that the precoding, or weighting, process in Huang is a beamforming process. The parameters used in the beamforming use the downlink interference information and thus the precoded SRS in Huang conveys the downlink channel information to the base station (see paragraphs 45-46, 82-83 of Huang). Accordingly, Huang does teach the matter for which Huang is relied upon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Soriaga et al. (US 2016/0270087) teaches a system in which an SRS is beamformed based on downlink interference information (see paragraph 37, 64). Zhang et al. (US 2018/0146433) teaches a system in which an SRS is embedded with downlink interference information. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        3/1/2021

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466